Citation Nr: 1434959	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  10-22 872A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial compensable disability rating for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for a bunionette.

4.  Entitlement to service connection for mantle cell lymphoma, including as due to ionizing radiation exposure.

5.  Entitlement to service connection for Waldenstrom macroglobulinemia, including as due to ionizing radiation exposure.  

6.  Entitlement to service connection for skin cancer, including as due to ionizing radiation exposure.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to October 1966.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which, in relevant part, denied the benefits sought on appeal.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in June 2014.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for right ear hearing loss, for a bunionette, for mantle cell lymphoma, and for Waldenstrom macroglobulinemia; and of entitlement to a compensable disability rating for left ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

In a June 2014 statement, prior to the promulgation of a decision in this appeal, the Veteran withdrew his appeal as to the issue of entitlement to service connection for skin cancer.


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's claim of entitlement to service connection for skin cancer have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by a claimant or by an authorized representative.  Id.  

In the present case, in a June 2014 statement, provided in conjunction with the Veteran's Board hearing, prior to the promulgation of a decision in his appeal, the Veteran indicated that he was withdrawing his appeal as to the issue of entitlement to service connection for skin cancer.  As such, the Veteran has withdrawn this claim and, hence, there remain no allegations of errors of fact or law for appellate 
consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review this issue and it is dismissed.


ORDER

The claim of entitlement to service connection for skin cancer is dismissed.


REMAND

With respect to the Veteran's increased rating claim for left ear hearing loss, the severity of his hearing impairment was last evaluated during a July 2008 VA examination.  The Veteran affirmed during his Board hearing that his hearing loss had increased in severity.  The Veteran is entitled to a new VA audiological examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

With respect to the service connection claim for right ear hearing loss, the Veteran has maintained that his right ear was subjected to the same hazardous military noise exposure as the left.  He specifically testified that he was assigned engineering watches over a two year period, placing him in the middle of a guided missile cruiser, between two turbines, without hearing protection.  He has additionally provided several pieces of medical literature regarding the effects of exposure to short term or early acoustic trauma on the later development of hearing loss.  The Board finds that a new VA opinion in conjunction with his new VA audiological examination is warranted to consider this recent evidence.  

Turning to the Veteran's claimed bunionette, he has provided two accounts of injury to his left foot during service, either as the result of a brass nozzle being dropped on his foot, and/or as a result of a five-inch shell dropping on his foot.  He has maintained that he received cursory treatment for the foot injury, but that record of such treatment was likely was not made.  He indicated that he had continuing intermittent pain through his service, and as he aged the disability progressed to the point that surgery was required.  Notably, the Veteran has not yet been afforded a VA examination with respect to his claimed left foot bunionette.  Cf. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the Veteran's cancer claims, the Board notes that he has specifically contended that these cancers were the result of exposure to radiation during service.  He specifically testified as to being exposed to leaking tritium gas from a nuclear weapon, and the record contains his contentions regarding exposure to nuclear material on more occasions than those noted in DD Forms 1141 of record, particularly as he contended that radiation exposure badges were not always worn.  He additionally maintains that he received multiple x-rays due to gastrointestinal problems during service, also exposing him to significant radiation.  

In spite of medical evidence of diagnosed cancers, and evidence of radiation exposure, it does not appear that the procedures for confirming/assessing radiation exposure, as outlined in VA's Adjudication Procedure Manual at M21-1MR, have been followed.  These procedures include obtaining any additional exposure information through a Personnel Information Exchange System request, and requesting dosimetry information as applicable.  Thus, remand is required in order for the AOJ to make all appropriate efforts to verify/assess the Veteran's radiation exposure. 

The Board finally notes that the records pertaining to the Veteran's treatment for a left foot bunionette, including surgery to correct a distended joint, appear to be incomplete.  On remand, a complete copy of private treatment records should be obtained.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  Additionally, the Veteran indicated in a December 2013 statement that he was going to receive treatment for his medical problems overseas.  On remand, he should be asked to provide any available treatment records relevant to his claims.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to provide authorization for VA to obtain a complete copy of treatment records for his left boot bunionette, as well as any other outstanding treatment records for his claims on appeal.  

Ask the Veteran to submit copies of any relevant treatment records in his possession, to include records of treatment rendered overseas.

If requested private treatment records cannot be obtained, notify the Veteran of the attempts made and of what further actions will be taken.  He must be allowed the opportunity to provide records, and be notified of any further actions that will be taken with regard to his claims.

2.  Thereafter, schedule the Veteran for a VA audiological examination.  The examiner's report should indicate that the claims file and this REMAND were reviewed in conjunction with the examination.  All necessary studies and tests should be conducted.

Appropriate testing should include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test for both ears.  The examiner should specifically report bilateral auditory thresholds in the frequencies 500, 1000, 2000, 3000, and 4000 Hertz.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any right ear hearing loss had its onset during active service, or is related to any in-service disease or injury, to specifically include the Veteran's credibly reported, significant hazardous noise exposure.

In providing this opinion, the examiner must address the medical literature provided by the Veteran and discuss the likelihood that the Veteran's right ear hearing loss is due to hazardous military noise exposure on a delayed or latent onset theory of causation.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, addressing relevant lay and medical evidence.  In this report, the examiner should also comment on the effects of the Veteran's hearing loss on his occupational functioning and daily activities.

3.  Schedule the Veteran for a VA podiatry examination of his left foot.  The examiner's report should indicate that the claims file and this REMAND were reviewed in conjunction with the examination.  All necessary studies and tests should be conducted.

The examiner should diagnose and describe the Veteran's left foot bunion disability, or any residuals present. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the left foot bunion disability had its onset during active service, or is related to any in-service disease or injury, to include a credibly reported incident where a brass nozzle or shell fell on the Veteran's foot. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, addressing relevant lay and medical evidence, and citing the objective medical findings leading to the conclusions.  

4.  Take all appropriate measures to verify the Veteran's exposure to radiation, including complying with the procedures outlined in VA's Adjudication Procedure Manual at M21-1MR.  

If any necessary information to verify exposure is missing from the record, request that the Veteran provide the necessary information.  

5.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, thoroughly review the VA examination reports to ensure that that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  

6.  Finally, readjudicate the Veteran's claims on appeal.  If the full benefits sought on appeal are not granted, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return his appeal to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


